Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Barrera (Registration No. 44,522) on 3/24/2022.

	An amendment to claim 1 was made.  The application has been amended as follows:
	
In the claims:

Claim 1 (Amended): 
A method for preparing a carbon material comprising:
dissolving waste polyolefin-based plastic in a solvent followed by a precipitation to provide a precipitated polyolefin-based polymer in the form of a powder or a film;

beam to provide a crosslinked polyolefin-based polymer, wherein the stabilizing consists of the exposing the precipitated polyolefin to the electron beam in the absence of any acid treatment; followed by subjecting the stabilized polyolefin-based polymer to a thermal treatment in an air or oxygen atmosphere at a temperature in a range of 130 °C to 400 °C, or a thermal treatment under vacuum at a temperature in a range of 130 °C to 350 °C; and
at a temperature of more than 400 °C and less than 1800 °C.

	
Allowable Subject Matter

	Claims 1-2, 4, 6-10, 14, 16, 18, and 20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Hwang (KR 10-2017-0077612, Publication Date: 2017-07-06) teaches a method for preparing a carbon material using a polyolefin-based plastic (abstract), comprising the steps of:
a step of crosslinking and cyclizing the polyolefin-based polymer to stabilize the polyolefin based polymer.  Hwang teaches that in this step, two different types of 

a step of carbonizing the stabilized polyolefin-based polymer.  Hwang teaches that the carbonization step of carbonizing the secondary cross-linked polyolefin fiber at a temperature of 600 to 1,200° C in a carbonization furnace in an inert atmosphere (para. [0063]- [0064]). The carbonization may be performed in an inert atmosphere, wherein the inert atmosphere may be formed by filling the inside with a gas such as helium, neon, argon, krypton, xenon, or radon, or an inert gas such as nitrogen (N2), and the inert gas may preferably be nitrogen (para. [0065]).

Achilias (D.S. Achilias, et al. Recycling Techniques of Polyolefins from Plastic Wastes, Global NEST Journal, Vol 10, No 1, page 114-122, Year 2008) teaches a process of recycling LDPE, HDPE and PP (plastic waste) by the use of dissolution/re-precipitation of the polymers to obtain polyolefin powders (abstract). Achilias teaches that in the process LDPE, HDPE and PP was used together with the solvents such as xylene and toluene to dissolve, and precipitate to 

Additionally, Lee (US Patent Application Publication Number 2013/0087552 A1) teaches in Fig. 1 a flow chart of a process of making carbon fiber, where the polymer material is stabilized in an oxidizing gas atmosphere in the step S3. Lee teaches that the process involves stabilizing the dipped carbon fibers at a temperature ranging from 50 °C to about 300 °C in an oxidizing atmosphere (para. [0018]). This ensures that the material may undergo further high temperature treatments necessary to produce high strength, modulus and thermal conductivity.

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“stabilizing the precipitated polyolefin-based polymer with an exposure to an electron beam to provide a crosslinked polyolefin-based polymer, wherein the stabilizing consists of the exposing the precipitated polyolefin to the electron beam in the absence of any acid treatment“

In combination with -


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742